712 N.W.2d 725 (2006)
474 Mich. 1134
Kathy KOWALSKI, David Barnaby, Fred Hyatts, Maurice Curran, and Linda Curran, Plaintiffs-Appellants,
v.
CITY OF LIVONIA, Defendant-Appellee.
Docket No. 129425. COA No. 255623.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the July 26, 2005 judgment of the Court of Appeals is considered, *726 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.